UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                               No. 00-4686
ANGELO DIAZ RODRIQUEZ, a/k/a
Chico,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                  Robert E. Payne, District Judge.
                           (CR-98-409)

                      Submitted: May 31, 2001

                      Decided: June 19, 2001

      Before MICHAEL, MOTZ, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

John B. Mann, LEVIT, MANN & HALLIGAN, P.C., Richmond, Vir-
ginia, for Appellant. Helen F. Fahey, United States Attorney, James
B. Comey, Assistant United States Attorney, Richmond, Virginia, for
Appellee.
2                    UNITED STATES v. RODRIQUEZ
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Angelo Diaz Rodriquez was convicted by a jury of possession of
a firearm by a convicted felon, 18 U.S.C. § 922(g) (West 2000), and
received an enhanced sentence as an armed career criminal under 18
U.S.C. § 924(e) (1994) to 293 months imprisonment. He appeals
claiming, first, that Congress exceeded its authority under the Com-
merce Clause in enacting § 922(g), relying primarily upon United
States v. Lopez, 514 U.S. 549 (1995) (invalidating 18 U.S.C.
§ 922(q)(1)(A)). This claim has been considered and rejected by this
court. See United States v. Gallimore, 247 F.3d 134 (4th Cir. 2001);
United States v. Nathan, 202 F.3d 230, 234 (4th Cir.) (upholding
§ 922(g)(1)), cert. denied, 529 U.S. 1123 (2000); United States v.
Bostic, 168 F.3d 718 (4th Cir.) (upholding § 922(g)(8)), cert. denied,
527 U.S. 1029 (1999).

   Next, Rodriquez argues that the evidence was insufficient to sup-
port his conviction and that his sentence under 18 U.S.C. § 924(e)
should be vacated in light of the Supreme Court’s recent opinion in
Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348 (2000). We
find that the testimony at Rodriquez’s trial supported his conviction
of possessing the firearm found in the trunk of his car. His challenges
to the government’s witness’ credibility are not reviewable by this
court. See United States v. Saunders, 886 F.2d 56, 60 (4th Cir. 1989).
Rodriquez’s reliance on Apprendi is misplaced because § 924(e)—
which is based on prior convictions—is specifically excluded from
the holding of Apprendi. 120 S. Ct. at 2362-63.

   Rodriquez also argues that the evidence was insufficient to support
his sentence as an armed career criminal in that he never conceded the
validity of his prior convictions. The presentence report noted three
prior violent felonies, the validity of which Rodriquez never chal-
lenged. Because each of the crimes qualifies as a "violent felony"
                     UNITED STATES v. RODRIQUEZ                      3
within the meaning of § 924(e), the district court did not err in sen-
tencing Rodriquez as an armed career criminal.

   Finally, Rodriquez claims that the district court improperly
imposed a two-level enhancement for obstruction of justice pursuant
to U.S. Sentencing Guidelines Manual § 3C1.1 (1998). Rodriquez did
not object at sentencing; therefore, this claim is reviewed only for
plain error. The district court imposed the enhancement because the
court concluded that Rodriquez had committed perjury when he testi-
fied that he had no knowledge of the firearm found in his trunk. We
find that the district court’s conclusions were supported by the record
and therefore the court did not plainly err in imposing the enhance-
ment. See United States v. Smith, 62 F.3d 641, 646 (4th Cir. 1995).

   Accordingly, we affirm Rodriquez’s conviction and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                          AFFIRMED